Title: From George Washington to Lieutenant Colonel Samuel Smith, 22 October 1777
From: Washington, George
To: Smith, Samuel



sir
Head Qrs [Whitpain Township, Pa.] Octr 22d 1777

your Letter of 18th Inst. I receiv’d last night wherin I find you express a desire to be recall’d from fort Mifflin to Join your Corps.
I found it Absolutely necessary to reinforce yr Garrison & that it was impracticable to do it consistently without supersedeing you, this determin’d me to send the Baron DArandt as the Person originally mention’d to you to command there, but would have omitted it (after you remain’d some time in Command) had not the additional Detachment been judged expedient for the defence of so important a Post This I mention that you may be satisfied of the real Motives in this Transaction That a desire to supersede you had no Influence in it but on the Contrary that your conduct & Exertions since the commencement of your command there, have been such as merit my Approbation & thanks—I now leave it to your own Option whether to rejoin your Corps or continue where you are, & have no doubt but you will determine upon that which in your opinion is most serviceable & consistent with the Character of an Officer.
There should be no hesitation in burning the Barrack Masters House, if it is found in the least to impede an Opposition or cover the Enemy in advance. yr

G.W.

